Title: To James Madison from William Pennock, 1 July 1808
From: Pennock, William
To: Madison, James



Sir
Norfolk July 1st. 1808

The above Account was transmitted when the Articles were sent up but as well as I can recollect you were from home  I shall be obligd by your Remitting me the Amounts  My last Letters from Doctor Davis are in January  will you please to say your latest date & if the Question is proper I would like to know his probable stay in Tripoly  I am with great respect Yours &c &c

Wm. Pennock


1504Septr. 12thPaid Duty on Wines Pr Brig Maria Capt: Hatton from Bordeaux}30.38Permit to land.2531.6318July 1Interest to this date6:9637:59



